Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 16-cv-00444-CMA-STV

   TERRELL S. HUBBARD,

         Plaintiff,

   v.

   TOM NESTOR,
   MICHAEL YOWELL,
   WADE ADAMS,
   DERIK MATTSON, and
   COLE BRITTON,

         Defendants.


                     ORDER AFFIRMING RECOMMENDATION OF
              UNITED STATES MAGISTRATE JUDGE SCOTT T. VARHOLAK


         This matter is before the Court on the Recommendation (Doc. # 196) of United

   States Magistrate Judge Scott T. Varholak, wherein he recommends that this Court

   grant in part and deny in part Defendants’ Motion for Summary Judgment (Doc. # 153).

   On August 6, 2019, Defendants filed an Objection (Doc. # 198) to the Recommendation,

   and Plaintiff filed a Response to the Objection on August 20, 2019 (Doc. # 199). For the

   reasons that follow, the Court affirms and adopts the Recommendation.

                                   I.     BACKGROUND

         The Magistrate Judge’s Recommendation provides a recitation of the factual and

   procedural background of this dispute and is incorporated herein by reference. See 28
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 2 of 15




   U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

   what is necessary to address Defendants’ objections.

          This case arises out of Plaintiff’s pretrial detention at the Lincoln County Jail (the

   “Jail”) in Hugo, Colorado. Plaintiff alleges that while he was incarcerated at the Jail,

   Defendants violated his civil rights in various ways. Specifically, Plaintiff’s Second

   Amended Complaint asserts the following six claims for relief:

      •   Claim 1 – Defendant Yowell violated Plaintiff’s due process rights by
          placing Plaintiff in lock-down for rules violations without notice and a
          hearing;

      •   Claim 2 – Defendant Yowell violated Plaintiff’s Eighth and Fourteenth
          Amendment rights by placing Plaintiff in housing without heat;

      •   Claim 3 – Defendant Britton violated Plaintiff’s due process rights by
          disciplining Plaintiff without notice or a hearing;

      •   Claim 4 – Defendant Nestor, in his individual and official capacities,
          violated Plaintiff’s due process rights and failed to implement a
          constitutional disciplinary procedure with respect to pretrial detainees;

      •   Claim 5 – Defendant Adams violated Plaintiff’s due process rights by
          placing him in disciplinary segregation without a hearing; and

      •   Claim 6 – Defendant Mattson violated Plaintiff’s due process rights by
          placing Plaintiff in lock-down without a hearing, and Defendant Mattson
          violated Plaintiff’s Fourth and Fifth Amendment rights by destroying
          Plaintiff’s legal mail.

   (Doc. # 196 at 8.)

          On May 9, 2017, this Court granted Defendant’s Motion to Dismiss Claim 2.

   (Doc. # 70.) On October 12, 2018, Defendant filed the underlying Motion for Summary

   Judgment with respect to Plaintiff’s remaining claims. (Doc. # 153.) Magistrate Judge

   Varholak subsequently issued the instant Recommendation on July 23, 2019.


                                                 2
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 3 of 15




                                   II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter,

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommended] disposition that has been

   properly objected to.” An objection is properly made if it is both timely and specific.

   United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

   1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

   reject, or modify the recommended disposition; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

          In the absence of a timely objection, however, “the district court may review a

   magistrate [judge’s] report under any standard it deems appropriate.” Summers v. Utah,

   927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (stating that “[i]t does not appear that Congress intended to require district court review

   of a magistrate’s factual or legal conclusions, under a de novo or any other standard,

   when neither party objects to those findings.”)). 1




   1 The Court notes that none of the parties have objected to the Recommendation to the extent
   that it concludes Defendants’ Motion should be granted in part and that summary judgment
   should enter in favor of Defendants as to the individual capacity component of Claim 4 and the
   Fourth and Fifth Amendment components of Claim 6. (Doc. # 196 at 46.) After reviewing the
   Recommendation with respect to those findings, in addition to applicable portions of the record
   and relevant legal authority, the Court is satisfied that the Recommendation is sound and not
   clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a). Accordingly, the Court affirms
   and adopts the Recommendation’s findings and conclusions regarding the individual capacity
   component of Claim 4 and the Fourth and Fifth Amendment components of Claim 6.

                                                  3
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 4 of 15




   B.     SUMMARY JUDGMENT STANDARD

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997). When reviewing motions for

   summary judgment, a court may not resolve issues of credibility, and must view the

   evidence in the light most favorable to the nonmoving party—including all reasonable

   inferences from that evidence. Id. However, conclusory statements based merely on

   conjecture, speculation, or subjective belief do not constitute competent summary

   judgment evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating an absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claims; rather, the movant

   need simply point the court to a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 644, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

          Once the movant meets its initial burden, the burden then shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson


                                                  4
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 5 of 15




   v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

   rest upon its pleadings to satisfy this burden. Id. Rather, the nonmoving party must “set

   forth specific facts that would be admissible in evidence from which a rational trier of

   fact could find for the nonmoving party.” Adler, 144 F.3d at 671. “To accomplish this, the

   facts must be identified by reference to affidavits, deposition transcripts, or specific

   exhibits incorporated therein.” Id. Ultimately, the Court’s inquiry on summary judgment

   is whether the facts and evidence identified by the parties present “a sufficient

   disagreement to require submission to a jury or whether it is so one-sided that one party

   must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

                                      III.    DISCUSSION

          Defendants object to the Recommendation insofar as the Recommendation

   concludes that Defendants’ Motion for Summary Judgment should be denied as to

   Plaintiff’s unconstitutional punishment claims (Claims 1,3, 5, 6). Defendants also

   challenge Recommendation’s finding that Defendants’ Motion should be denied as to

   Plaintiff’s claim against Defendant Nestor in his official capacity as Sheriff (Claim 4).

   The Court will analyze each objection in turn.

   A.     UNCONSTITUTIONAL PUNISHMENT CLAIMS

          In their Objection, Defendants argue that summary judgment is warranted on

   Plaintiff’s unconstitutional punishment claims because Defendants are entitled to

   qualified immunity and because Plaintiff failed to exhaust his administrative remedies.

   See (Doc. # 198). The Court Disagrees.




                                                 5
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 6 of 15




          1.     Qualified Immunity

          “[Q]ualified immunity . . . is both a defense to liability and a limited ‘entitlement

   not to stand trial or face the other burdens of litigation.’” Ashcroft v. Iqbal, 556 U.S. 662,

   672 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). Public officials are

   entitled to qualified immunity “in civil actions that are brought against them in their

   individual capacities and that arise out of the performance of their duties.” Big Cats of

   Serenity Springs, Inc. v. Rhodes, 843 F.3d 853, 864 (10th Cir. 2016) (quoting Pahls v.

   Thomas, 718 F.3d 1210, 1227 (10th Cir. 2013)). Once an official has raised qualified

   immunity as a defense, the plaintiff must show that: “(1) the public official violated the

   plaintiff's constitutional rights; and (2) these rights were clearly established at the time of

   the alleged violation.” Id. (citation omitted). Courts may consider each factor in the

   “sequence [the court] deems best in light of the circumstances of the particular case.”

   Mink v. Knox, 613 F.3d 995, 1000 n.4 (10th Cir. 2010). The qualified immunity standard,

   “by design, ‘gives government officials breathing room to make reasonable but mistaken

   judgments about open legal questions.’” Pahls, 718 F.3d at 1227 (quoting Ashcroft v.

   al–Kidd, 563 U.S. 731, 743 (2011)).

                 a.     Clearly established law

          Under the Fourteenth Amendment, the “[s]tate does not acquire the power to

   punish . . . until after it has secured a formal adjudication of guilt.” Ingraham v. Wright,

   430 U.S. 651, 671 n.40 (1977). Thus, a pretrial detainee is held to ensure his presence

   at trial, and the government “may subject him to the restrictions and conditions of the

   detention facility [only] so long as those conditions and restrictions do not amount to


                                                  6
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 7 of 15




   punishment, or otherwise violate the Constitution.” Bell v. Wolfish, 441 U.S. 520, 536–

   37 (1979). Accordingly, the Supreme Court has held that “the Fourteenth Amendment’s

   guarantee of due process prohibits any punishment of those awaiting trial.” Blackmon v.

   Sutton, 734 F.3d 1237, 1241 (10th Cir. 2013) (citing Bell, 441 U.S. at 535; Youngberg v.

   Romeo, 457 U.S. 307, 320–21, (1982)).

          However, courts distinguish between “punitive measures that may not

   constitutionally be imposed prior to a determination of guilt and regulatory restraints that

   may.” Bell, 441 U.S. at 537. Thus, in order to determine whether a pretrial detainee has

   been subjected to punishment, courts “must ask whether an expressed intent to punish

   on the part of the detention facility officials exists. If so, liability may attach. If not, a

   plaintiff may still prove unconstitutional punishment by showing that the restriction in

   question bears no reasonable relationship to any legitimate governmental objective.”

   Blackmon, 734 F.3d at 1242. Importantly, the Tenth Circuit has held that the foregoing

   legal principles are “clearly established” for purposes of qualified immunity analysis.

   Id. (emphasis added); see also Bloom v. Pompa, 654 F. App'x 930, 935 (10th Cir. 2016)

   (noting that “it was clearly established in December 2011 that any punishment of a

   pretrial detainee was unconstitutional,” and further noting that “[i]t was likewise clearly

   established that a showing of an expressed intent to punish on the part of detention

   officials is sufficient to demonstrate the [challenged action] is imposed for the purpose of

   punishment.” (citations and internal quotation marks omitted)).




                                                    7
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 8 of 15




          Therefore, if Defendants violated Plaintiff’s Fourteenth Amendment rights by

   imposing a punishment on him while he was a pretrial detainee, Defendants are not

   entitled to qualified immunity.

                 b.     Constitutional violation

          Genuine disputes of material facts exist as to whether Defendants imposed an

   unconstitutional punishment on Plaintiff while Plaintiff was a pretrial detainee.

   Specifically, the parties dispute whether Defendants possessed the intent to punish

   Plaintiff. Without providing an exhaustive list, the Court notes that the following disputed

   facts exist as to the intent of each individual Defendant:

      •   Defendant Yowell – whether Yowell intended to punish Plaintiff by placing him
          on disciplinary status in light of Yowell’s ambiguous explanation that the action
          was taken as a “sanction” for rule violations, see (Doc. # 157-1 at 20);

      •   Defendant Britton – whether Britton intended to punish Plaintiff by placing him
          in solitary living conditions after Plaintiff’s position on the Jail work crew was
          terminated due to Plaintiff’s conduct, see (id. at 52);

      •   Defendant Adams – whether Adams intended to punish Plaintiff by prolonging
          his time in lockdown due to Plaintiff’s rule violation, see (id. at 45);

      •   Defendant Mattson – whether Mattson intended to punish Plaintiff by placing
          him in disciplinary segregation in response to Plaintiff’s rule violation, see (id. at
          47).

          The Tenth Circuit has upheld the denial of summary judgment under similar

   circumstances. Specifically, in Bloom v. Pompa, the Tenth Circuit upheld the district

   court’s denial of summary judgment where a jail employee deliberately placed a

   plaintiff—who was a pretrial detainee—with a violent inmate who subsequently harmed

   the plaintiff. 654 F. App'x at 933. The court concluded that:



                                                   8
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 9 of 15




          Taking as true the facts the district court determined a reasonable jury
          could find . . . [the defendant] intended to punish [the plaintiff] by
          subjecting him to another inmate’s violence. This fact alone is sufficient to
          demonstrate punishment of a pretrial detainee in violation of [the plaintiff’s]
          Fourteenth Amendment rights. We thus do not consider whether non-
          punitive objectives simultaneously motivated the move to [the violent
          inmate’s] cell.

   Id. at 934 (citations and footnote omitted). In the instant case, as in Bloom, a jury could

   reasonably find that Defendants carried out the disciplinary measures at issue with the

   intent to punish Plaintiff. Therefore, Defendants are not entitled to summary judgment

   on the basis of qualified immunity.

          2.     Administrative Exhaustion

          The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot bring

   an action “with respect to prison conditions under section 1983 . . . until such

   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see

   also Jones v. Bock, 549 U.S. 199, 211 (2007) (“[E]xhaustion is mandatory under the

   PLRA . . . .”). The exhaustion doctrine protects administrative agency authority and

   promotes efficiency. Woodford v. Ngo, 548 U.S. 81, 89 (2006).

          Failure to exhaust under the PLRA is an affirmative defense. Jones, 549 U.S. at

   212. Accordingly, defendants “bear the burden of asserting and proving that [the

   plaintiff] did not utilize administrative remedies.” Tuckel v. Grover, 660 F.3d 1249, 1254

   (10th Cir. 2011) (citing Jones, 549 U.S. at 212). However, once a defendant proves

   failure to exhaust, “the onus falls on [the plaintiff] to show that remedies were

   unavailable to him.” Id.




                                                9
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 10 of 15




           In the instant case, Defendants failed to meet their burden of proving that Plaintiff

    did not utilize available administrative remedies. In the Recommendation, Magistrate

    Judge Varholak correctly observed the following:

           Without citation to either their Statement of Material Facts or the record
           evidence, Defendants contend that Plaintiff “never sought an
           administrative remedy after each alleged occurrence” . . . . In the
           Statement of Material Facts, Defendants state broadly that “Plaintiff did
           not exhaust remedies available to him pursuant to the Lincoln County
           Offender Handbook regarding his claims prior to filing this suit.” In support
           of that conclusory proposition, however, Defendants only cite to Plaintiff’s
           deposition testimony concerning the grievance he filed after Deputy
           Mattson allegedly destroyed his legal mail and the text of the grievance
           policy itself. Nor does Defendants’ response to Plaintiff’s denial of
           Defendants’ Statement of Material Fact regarding Plaintiff’s alleged failure
           to exhaust cite to any evidence concerning Plaintiff’s due process claims.
           Defendants thus did not cite any evidence establishing either (1) that
           Plaintiff failed to file grievances regarding the incidents upon which
           his due process claims are based or (2) that Plaintiff failed to
           complete the grievance process with regard to those claims.

    (Doc. # 196 at 31–32) (emphasis added) (citations omitted).

           In their Objection, Defendants concede that they have not supported their

    affirmative defense with evidence. Defendants indicate that they “cannot reference

    evidence that does not exist due to Plaintiff’s failure to file . . . grievances.” (Doc. # 198

    at 9.) That argument is not persuasive. Defendants could have met their burden of

    production on their affirmative defense by, for example, filing a sworn statement by a

    Jail official who is familiar with the Jail’s records, indicating that a review of those

    records showed that Plaintiff did not file any grievances. Therefore, because

    Defendants failed to produce any substantial evidence in support of their conclusory

    assertions, Defendants failed to prove that Plaintiff did not exhaust administrative

    remedies that were available to him.

                                                  10
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 11 of 15




    B.     OFFICIAL CAPACITY CLAIM

           Plaintiff’s § 1983 official-capacity claim against Sheriff Nestor “represent[s] only

    another way of pleading an action against an entity of which an officer is an agent.”

    Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978); Douglas v. Beaver Cty.

    Sch. Dist. Bd., 82 F. App'x 200, 203 (10th Cir. 2003) (“[I]n an official-capacity suit . . .

    the real party in interest is not the named official but rather the governmental entity

    itself.”). Under Monell, a municipality “is a ‘person’ subject to § 1983 liability.” McDonald

    v. Wise, 769 F.3d 1202, 1215 (10th Cir. 2014). Therefore, the official-capacity claim in

    this case is effectively a claim against Lincoln County.

           1.      Legal Standard

           The Supreme Court has held that “a local government may not be sued under

    § 1983 for an injury inflicted solely by its employees or agents.” Monell, 436 U.S. at 694.

    “[I]n other words, a municipality cannot be held liable under § 1983 on a respondeat

    superior theory.” Id. at 691. Rather, “the government as an entity” may only be held

    liable “when execution of a government’s policy or custom, whether made by its

    lawmakers or by those whose edicts or acts may fairly be said to represent official

    policy, inflicts the injury.” Id. at 694.

           A municipal liability claim has three elements. Specifically, a plaintiff must show:

    (1) an official policy or custom, (2) causation, and (3) state of mind. Schneider v. City of

    Grand Junction Police Dep't, 717 F.3d 760, 769 (10th Cir. 2013). Thus, to establish

    municipal liability, a plaintiff must first demonstrate a “municipal policy or custom,” which

    may take one of the following forms:


                                                  11
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 12 of 15




           (1) a formal regulation or policy statement; (2) an informal custom
           amounting to a widespread practice that, although not authorized by
           written law or express municipal policy, is so permanent and well settled
           as to constitute a custom or usage with the force of law; (3) the decisions
           of employees with final policymaking authority; (4) the ratification by such
           final policymakers of the decisions—and the basis for them—of
           subordinates to whom authority was delegated subject to these
           policymakers’ review and approval; or (5) the failure to adequately train or
           supervise employees, so long as that failure results from deliberate
           indifference to the injuries that may be caused.

    Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (internal quotation

    marks and brackets omitted).

           After establishing a municipal policy or custom, a plaintiff must demonstrate “a

    direct causal link between the policy or custom and the injury alleged.” Id. (internal

    quotation marks omitted). “Where a plaintiff claims that the municipality has not directly

    inflicted an injury, but nonetheless has caused an employee to do so, rigorous

    standards of culpability and causation must be applied to ensure that the municipality is

    not held liable solely for the actions of its employee.” Bd. of Cty. Comm’rs v. Brown, 520

    U.S. 397, 405 (1997). To establish causation, “the challenged policy or practice must be

    closely related to the violation of the plaintiff's federally protected right.” Schneider, 717

    F.3d at 770 (citation and internal quotation marks omitted). This requirement is satisfied

    if the plaintiff shows that “the municipality was the ‘moving force’ behind the injury

    alleged.” Id. (quoting Brown, 520 U.S. at 404).

           Finally, at least for claims of inadequate training, or other supervisory practices, a

    plaintiff “must demonstrate that the municipal action was taken with ‘deliberate

    indifference’ as to its known or obvious consequences.” Brown, 520 U.S. at 407.

    “‘Deliberate indifference is a stringent standard of fault, requiring proof that a municipal

                                                  12
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 13 of 15




    actor disregarded a known or obvious consequence of his action.’” Connick v.

    Thompson, 563 U.S. 51, 61 (2011) (quoting Brown, 520 U.S. at 410) (internal quotation

    marks and brackets omitted).

           “The deliberate indifference standard may be satisfied when the municipality has

    actual or constructive notice that its action or failure to act is substantially certain to

    result in a constitutional violation, and it consciously or deliberately chooses to disregard

    the risk of harm.” Waller v. City & Cty. of Denver, 932 F.3d 1277, 1284 (10th Cir. 2019)

    (quoting Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)). “In most instances,

    notice can be established by proving the existence of a pattern of tortious conduct.” Id.

    However, deliberate indifference “may be found absent a pattern of unconstitutional

    behavior” in “a ‘narrow range of circumstances’” where “a violation of federal rights is a

    ‘highly predictable’ or ‘plainly obvious’ consequence of a municipality’s action or

    inaction.” Id. (citation omitted).

           2.      Analysis

           Applying the foregoing principles to the instant case, the Court concludes that

    there is a genuine dispute of material fact regarding Plaintiff’s municipal liability claim.

           As a preliminary matter, Plaintiff has sufficiently identified a municipal policy or

    custom in the form of the Jail’s Rules and Discipline Policy and Defendant Nestor’s

    alleged failure to train Jail officials with respect to the rights of pretrial detainees. (Doc. #

    157 at 18.) Importantly, the Discipline Policy authorizes Jail officials to impose

    “penalties” in response to rule violations without any explanation that pretrial detainees

    require treatment that does not constitute an unconstitutional punishment. See (Doc. #


                                                   13
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 14 of 15




    157-1 at 40–41). The Disciplinary Policy further indicates that such penalties may be

    imposed even “[i]f the inmate is not considered a danger or disruption to the facility.”

    (Id.) Additionally, a jury could reasonably find that insufficient training or the absence of

    a policy that adequately advises Jail officials about the right of pretrial detainees to be

    free from unconstitutional punishment was the “moving force” that caused Plaintiff’s

    injuries that allegedly arose from being unconstitutionally punished.

           Finally, there are sufficient facts in the record from which a jury could reasonably

    find that Defendant Nestor acted with deliberate indifference. Specifically, Defendant

    Nestor was aware that Jail officials were disciplining inmates—including pretrial

    detainees—without a disciplinary hearing. (Doc. # 157-1 at 16–17.) Additionally, it is

    clearly established that Jail officials cannot punish pretrial detainees. See supra Section

    III(A)(1)(a).

           In fact, policymakers “know to a moral certainty that their [Jail] officers will be

    required” to respond to rule violations committed by pretrial detainees, so “the need to

    train officers in the constitutional limitations on the use of [punishment] . . . can be said

    to be ‘so obvious,’ that failure to do so could properly be characterized as ‘deliberate

    indifference’ to constitutional rights.” City of Canton, Ohio v. Harris, 489 U.S. 378, 390

    n.10 (1989). Nevertheless, Defendant Nestor maintained and implemented the Jail’s

    Disciplinary Policy and did not train Jail officials with respect to the rights of pretrial

    detainees in particular. Therefore, a jury could reasonably conclude that Defendant




                                                   14
Case 1:16-cv-00444-CMA-STV Document 200 Filed 09/19/19 USDC Colorado Page 15 of 15




    Nestor acted—or failed to act—with deliberate indifference to the rights of pretrial

    detainees. 2

                                         IV.     CONCLUSION

            Based on the foregoing, the Court AFFIRMS and ADOPTS the July 23, 2019,

    Recommendation of Magistrate Judge Varholak (Doc. # 196). Accordingly, it is

    ORDERED that:

        •   Defendants’ Motion for Summary Judgment (Doc. # 153) is GRANTED IN PART

            AND DENIED IN PART.

        •   The Motion is GRANTED as to the individual capacity component of Claim 4 and

            the Fourth and Fifth Amendment components of Claim 6.

        •   The Motion is DENIED as to Claim 1, Claim 3, the official capacity component of

            Claim 4, Claim 5, and the due process component of Claim 6.




            DATED: September 19, 2019


                                                          BY THE COURT:


                                                          _____________________________
                                                          CHRISTINE M. ARGUELLO
                                                          United States District Judge




    2 The only substantive argument that Defendant Nestor raises in the Objection is that “there is
    no evidence of a constitutional deprivation by [the] Sherriff’s employees . . . [so] Sherriff Nestor
    cannot be liable in his role as the senior policy maker.” (Doc. # 198.) However, that argument is
    foreclosed by this Court’s analysis that there is a genuine dispute of material fact as to whether
    Jail officials unconstitutionally punished Plaintiff. See supra Section III(A)(1)(b).

                                                     15
